Dear Mayor Smith:
We received your request for an opinion regarding a summer baseball program for the children of the Town of Plain Dealing. As stated in your request, the Town is considering donating fifteen hundred dollars in baseball equipment to several citizens of the Town to start a summer baseball program primarily for under-privileged children.  Your concern is whether or not the Town has authority to make such a donation.
Article 7, Section 14A of the Louisiana Constitution of 1974 expressly prohibits the funds, credit, property, or things of value of the state or any political subdivision thereof from being loaned, pledged, or donated to or for any person, association, or corporation.  However, Section 14B specifically authorizes the use of public funds for programs of social welfare for the aid and support of the needy.  Our office has consistently opined that there must be some type of objective criteria to properly identify those who are needy.  Ops. Atty. Gen. 99-250 and 96-109.
Thus, it is our opinion that the Town of Plain Dealing may donate baseball equipment to its citizens to assist in the establishment of a baseball program for under-privileged children as long as there is some type of objective criteria used to establish those children who are truly needy.  Your request indicated that the donation would primarily benefit under-privileged children. Please note that such a donation must solely benefit under-privileged or "needy" children.
We also point out that the Town of Plain Dealing is authorized, pursuant to La. R.S. 33:4553, to develop and administer recreational programs and facilities through the school board, park board or other existing body, or through a playground and recreation board.  Thus, a children's baseball program could be established as part of the Town's recreational program.
We hope this adequately responds to your request.  Should you have any questions or comments, please do not hesitate to contact our office.
Yours very truly,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY:  ________________________________ TINA VICARI GRANT Assistant Attorney General
RPI:TVG:jv